Citation Nr: 0532324	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a larynx disability

2.  Entitlement to service connection for bronchitis

3.  Entitlement to service connection for residuals of 
hysterectomy as secondary to service connected pelvic 
inflammatory disease.

4.  Entitlement to a rating in excess of 30 percent for 
bilateral foot disability including pes cavus, hallux rigidis 
and hallux valgus.  

5.  Entitlement to a rating in excess of 20 percent for low 
back disability including degenerative disc disease and 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1952 to August 1956.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April 1998 
and July 1998 rating decisions of the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The April 1998 rating decision denied increased 
ratings for bilateral foot disability and low back 
disability.  The July 1998 rating decision denied service 
connection for larynx disability, bronchitis and 
hysterectomy.  A Travel Board Hearing was held before the 
undersigned in September 2005.       

The issue of service connection for residuals of hysterectomy 
as secondary to service connected pelvic inflammatory disease 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran will be notified if 
any action is required on her part.  


FINDINGS OF FACT

1.  In testimony at her Travel Board hearing in November 
2004, the veteran advised VA that she was withdrawing her 
appeal seeking service connection for a larynx disability; 
there is no question of law or fact remaining before the 
Board in this matter.

2.  Bronchitis was not manifested in service and it is not 
shown that the veteran's current bronchitis is related to 
service.  

3.  The veteran's foot disability is not manifested by marked 
contraction of plantar fascia with dropped forefoot, hammer 
toes, painful callosities or marked varus deformity; more 
than moderate foot injury is not shown.      

4.  The veteran's service connected lumbar spine disability 
has not been manifested by more than moderate limitation of 
motion or more than moderate intervertebral disc syndrome; 
forward flexion of the thoracolumbar spine has consistently 
been greater than 30 degrees; severe lumbosacral strain, 
incapacitating episodes and   separately ratable neurological 
impairment are not shown.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn her Substantive Appeal in the 
matter of service connection for a larynx disability.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).

2.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).

3.  A rating in excess of 30 percent for bilateral foot 
disability is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code (Code) 5278 (2005).

4.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5292, 5293, 5295 (effective prior to Sept. 23, 2002), 
Codes 5292, 5293, 5295 (effective prior to Sept. 26, 2003), 
Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2001 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims for service connection.  It also 
explained that VA would make reasonable efforts to help her 
obtain evidence necessary to support all of her claims, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately her 
responsibility to ensure that records were received by VA.  A 
subsequent October 2004 letter clarified that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in her possession pertaining to her 
claim.  A July 1999 statement of the case (SOC) and 
subsequent supplemental SOCs (SSOCs) from September 2000 and 
May 2004 explained what the evidence needed to show to 
substantiate the claims for increased ratings.  The April 
1998 and July 1998 rating decisions and the aforementioned 
SOC and SSOCs also provided the text of other applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  In particular, the May 2004 SSOC 
provided notice of revisions to the criteria for rating 
disabilities of the spine, which became effective in 
September 2002 and September 2003.    

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC's and to supplement 
the record after notice was given.  She is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA orthopedic, neurological and podiatric 
evaluations in December 2003, a VA respiratory examination in 
May 1998, and a VA back and foot examination in January 1998.  
The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Factual Background

Service medical records do not reveal any treatment for 
bronchitis.  Acute pharyngitis was diagnosed in October 1952.  
The veteran was subsequently seen for sore throat and upper 
respiratory problems, and tonsillitis was diagnosed.  On 
separation examination in August 1956, the lungs, nose and 
throat were all normal.

Service connection for tonsillitis and pelvic inflammatory 
disease (each rated noncompensable) was granted in May 1959, 
effective September 1958.
Private medical records from February 1988 to October 1988 
show treatment for acute broncho-spasm secondary to upper 
respiratory infection, severe rhinitis, tracheitis and 
possible bronchitis.  In October 1988 the veteran reported a 
productive cough, a low grade fever and mild shortness of 
breath.  The diagnostic assessment was acute bronchitis.  

Private progress notes that appear to be from 1991 to 1997 
show intermittent treatment for bronchitis.  

An October 1997 VA medical record shows a diagnosis of 
bronchitis by history.  

On VA examination of the back and feet in January 1998, the 
diagnoses were status post bilateral hallux valgus repair and 
chronic lumbosacral strain following a herniated disc.  With 
respect to her back, the veteran felt discomfort on palpation 
of the superior margin of her lumbar midline scar but had no 
spinous tenderness or true paraspinal muscle spasm.  She also 
had no sacroiliac or ischial notch discomfort.  Lower 
extremity muscle strength was 5/5 and sensation was intact.  
On straight leg raising in the supine position, the veteran 
was able to move from 0 to 80 degrees bilaterally while 
feeling a slight pull but no radiculopathy.  Range of motion 
was about 90 degrees flexion, 10 degrees extension, 30 
degrees of lateral flexion in each direction and 30 degrees 
of lateral rotation in each direction.  X-ray of the lumbar 
spine showed mild narrowing of the L5-S1 joint space with 
some facet arthritis.  The veteran had surgical scars on both 
feet over the first MPT joints, as well as over the second 
ray of both feet.  She also had a scar in the anterior 
lateral aspect of both ankles, approximately .5 cm in length, 
the origin of which was unclear.  She had good alignment of 
the great toes with a minimal overlap of the second toe on 
the left foot.  She had limited flexibility of the MCP joint 
with only about 5 degrees of flexion or extension on both 
sides, and there was no abnormal callous formation.  

A January 1998 VA diabetic foot consultation showed that the 
veteran's feet were in good condition with no symptoms of 
diabetes.  

A January 1998 private neurological evaluation showed patchy 
decreases in pinprick sensation and light touch in both 
extremities, slightly worse on the right.
There were no discernable reflexes in the lower extremities 
and no clonus.  A Hoffman reflex was absent and a Babinski 
response was plantar bilaterally.  An MRI showed multiple 
levels of degenerative changes secondary to facet arthropathy 
and mild foraminal stenosis.  There was probable L5-S1 
hemilaminectomy.  The diagnostic assessment was degenerative 
disease of the spine in the form of spinal stenosis.  A 
follow up October 1999 consultation indicated that the 
veteran would likely always have a component of back and 
radicular pain.  However, unless symptoms were to markedly 
worsen, the examining neurologist did not recommend any 
neurosurgical intervention.

A May 1998 VA examination produced a diagnosis of chronic 
bronchitis.  The veteran reported a history of chronic 
bronchitis at least for the past 25 to 30 years.  She 
suffered acute attacks, which included coughing and shortness 
of breath, if she did not take her medication.  She had 
frequently suffered from laryngitis and upper respiratory 
infections in service.  On physical examination, the chest 
was normal in shape and size and breath sounds were slightly 
decreased throughout the lung field.  No rales or rhonchi 
were heard.  A chest X-ray showed clear lungs bilaterally.  

December 2003 VA X-rays of the left foot showed articular 
erosion of the distal aspect of the fifth metatarsal and mild 
hallux valgus deformity.

On December 2003 VA lumbosacral spine evaluation, the 
diagnostic assessment was status post lumbar laminectomy.  
The examiner noted that his findings were limited as the 
veteran had recently had right thigh surgery, which had 
altered her gait and greatly weakened her right leg.  The 
veteran reported that her lower back pain was aggravated with 
walking or sitting or standing for long periods of time.  She 
denied any radiation of pain down either leg.  Ever since her 
laminectomy in 1981 she had some sensation changes over the 
toes bilaterally.  She denied any bowel or bladder changes 
and noted that the pain was decreased when she took her pain 
medication.  She wore a lumbar corset.  On physical 
examination, muscle tone was normal and sensation was grossly 
intact through both lower extremities.  There was a surgical 
scar on the lumbar spine approximately 10 cm long and 1cm 
wide that was nontender and superficial.  Straight leg raise 
test was negative and there was no pain on palpation of the 
lumbar spine and no axial tenderness.  Range of motion was 90 
degrees flexion with only some discomfort at the end of the 
flexion.  Extension was 20 degrees, lateral rotation was 25 
degrees in both directions and lateral flexion was 25 degrees 
in both directions.  The examiner did not see any 
neurological or orthopedic manifestation secondary to the 
patient's back condition.  The veteran's functional status 
was limited greatly by her recent thigh surgery, causing her 
to walk with an altered gait and to use a walker.  

On December 2003 VA neurological examination, the diagnoses 
were chronic low back strain, status post L5-S1 lumbar 
laminectomy, mild intermittent bilateral lumbosacral 
radiculopathy, localized muscle atrophy of the right thigh 
and right lower extremity weakness secondary to recent deep 
tissue sarcoma surgery.  The veteran did not complain of any 
significant radiating numbness or localized numbness of the 
legs or feet aside from residual numbness on the scar area of 
her bunion.  She did complain of persistent lower back pain 
aggravated by standing and walking.  On physical examination, 
Patrick sign was negative on the left but positive on the 
right and there was no sciatic notch tenderness.  There was 
slight tenderness on the bilateral lumbosacral paravertebral 
muscles at L3-L4, L4-L5, L5-S1.  No paraspinal muscle spasm 
was noted.  Straight leg raising was possible to 75 degrees 
on the lower, but to no degree on the right.  Knee jerks were 
1+, ankle jerks were trace to absent and Hoffman reflex and 
Babinski were negative.  There was no ankle clonus.  There 
was mildly decreased pinprick and light touch sensation noted 
on the bunion surgery sites of both feet and on the right 
thigh surgery site; otherwise sensation was intact.  
Vibration sense and position sense were decreased bilaterally 
on both feet slightly.  

On December 2003 VA podiatry examination the diagnoses were 
residuals of bunion deformity, hallux rigidus deformity 
secondary to bunion deformities bilaterally, general diffuse 
arthritis at the heads of the first and fifth metatarsal 
heads and residuals of arthroplasty done through to the 
second toes, bilaterally and also the fifth toes bilaterally.  
On physical examination there was a medial scar noted for the 
bunion deformity which was consistent with surgeries done.  
There were also a second toe scar and bilateral fifth toe 
scars.  The veteran had no dorsiflexion or plantar flexion.  
At the first metatarsophalangeal joint, the joints appeared 
fused.  There was an underlapping hallux of the second toe, 
bilaterally and also at the first metatarsophalangeal joint.  
There was no callus formation underneath.  An X-ray was taken 
of the left foot only as the presentation of the right foot 
mirrored the left, and both had the same surgical 
interventions.  The X-ray showed destruction of the first 
metatarsal head of the joint and significant decrease in the 
joint space, consistent with the rigged deformity.  There was 
also destruction noted at the head of the fifth metatarsal.  
There did not appear to be any removal of bone due to the 
length of time that the surgery occurred, it appeared that 
the veteran probably had a bump removed on the great toe, and 
soft tissue deformities of the second and fifth toes made it 
appear that she had had an arthroplasty.

At the September 2005 Travel Board hearing the veteran 
testified that due to her foot condition she could only wear 
flats.  She had excruciating pain in her ankle and her toes 
would swell sometimes at the point where they bend.  
Regarding her back, the veteran indicated that she took 
Tramadol HCI and Acetaminophen for back pain, and that 
bedrest had never been prescribed.  Her back problems 
interrupted functioning completely, as she could not walk 
very far without having to sit and rest due to the pain.  If 
it was not for her back she thought that she might be able to 
walk with a cane rather than a walker, and using the walker 
had resulted in carpal tunnel syndrome.  Regarding the 
bronchitis, the veteran testified that she had received a 
diagnosis of pharyngitis in service but when she left service 
a civilian doctor informed her that she was really suffering 
from bronchitis.  She could not recall the civilian doctor in 
New Jersey that she saw at the time but she did not think 
that he was still living in New Jersey.  She indicated that 
she was not under continuous treatment for bronchitis, but 
only when it would act up or become severe.  It did not 
affect her daily activities except that when she started 
having chest pain, like she used to have in service, she knew 
that she needed to seek medical help right away or she could 
get a severe attack.  The veteran indicated that she would 
attempt to ask her doctor for an opinion on whether the upper 
respiratory symptoms she had in service were the beginnings 
of her bronchitis.  As requested at the hearing the case was 
held in abeyance 60 days for such evidence to be submitted.


III.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Larynx Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In testimony provided at her Travel Board 
hearing, the veteran withdrew her appeal seeking service 
connection for larynx disability.  That testimony is 
reflected in the hearing transcript.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.

Bronchitis

The record contains medical evidence of current disability as 
chronic bronchitis was diagnosed on VA examination in May 
1998.  However, there is no documentation of bronchitis in 
service, and no medical evidence that the veteran's current 
chronic bronchitis is related to her service connected 
tonsillitis or any other disease or injury in service.  
Service medical records are negative for any findings of 
bronchitis and no competent (medical) evidence of record 
relates the veteran's bronchitis to her tonsillitis in 
service.  The earliest evidence of record of treatment for 
bronchitis is from 1988, some 32 years after service.  Such a 
prolonged time interval between service separation and the 
earliest documentation of the current disability is of itself 
a factor weighing against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even if 
the veteran's May 1998  report of a 25 to 30 year history of 
chronic bronchitis is accurate, the condition still would not 
have become manifest until around 1968, some 12 years after 
service.    

While the veteran alleges that her chronic bronchitis is 
related to her tonsillitis in service, because she is a 
layperson her allegations are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  At her September 2005 Board 
hearing the veteran indicated that she would attempt to 
obtain a medical opinion concerning whether her upper 
respiratory symptoms in service constituted the beginnings of 
her chronic bronchitis.  However, the abeyance period has 
lapsed, and no such opinion has been received.     

Given that there is no documentation of bronchitis in 
service, and no competent medical evidence of a nexus between 
service and current chronic bronchitis, the preponderance of 
the evidence is against this claim, and it must be denied.  

Bilateral Foot Disability

This disability is currently rated 30 percent disabling under 
Code 5278 for claw foot (pes cavus).  Under Code 5278 a 30 
percent rating is warranted when all toes are tending to 
dorsiflexion, there is limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  A higher 50 percent 
rating is warranted for bilateral involvement if the disorder 
is manifested by marked contraction of the plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities and marked varus deformity.  38 C.F.R. § 4.71a 
(2005).  
The record contains no evidence of dropped forefoot, hammer 
toes, painful calluses
or marked varus deformity.  Additionally, the January 1998 VA 
examination specifically noted no abnormal callus formation 
and the December 2003 VA examination specifically noted no 
callus formation underneath.  Consequently, a rating in 
excess of 30 percent under Code 5278 is not warranted.  

The Board has also considered whether a higher than 30 
percent rating is warranted under other Codes applicable to 
foot disability.  While the veteran has been diagnosed with 
bunions (i.e. hallux valgus) and hallux rigidis, the highest 
available rating under the Codes applicable to these 
conditions (Codes 5280 and 5281) are 10 percent (for each 
foot).  As ratings for these conditions may not be combined, 
a rating in excess of 30 percent is not possible under these 
codes.  Also, Code 5276 (pes planus) and Code 5263 (malunion 
of the tarsal or metatarsal bones) are not for consideration, 
as there is no evidence that the veteran suffers from these 
conditions.  

Regarding the veteran's complaints of pain, the U.S. Court of 
Appeals for Veteran's Claims (Court) has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based upon functional loss 
due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, Code 5278 does 
not evaluate foot disability based on ranges of motion; 
therefore, Sections 4.40 and 4.45, as to the effect of pain 
on motion, do not apply to that Code.  See Johnson, supra, at 
11.  While the veteran also appears to suffer from arthritis, 
which can be evaluated on the basis of limitation of motion, 
arthritis of the feet is not service connected and may not be 
considered in rating the service connected entity.

The preponderance of the evidence is against this claim, and 
it must be denied. 

Low back disability

The service connected low back disability encompasses 
degenerative disc disease and lumbosacral strain.  The 
criteria for rating disc disease and disabilities of the 
spine were revised, effective September 23, 2002 and 
September 26, 2003, respectively.  From their effective 
dates, the veteran is entitled to a rating under the revised 
criteria.  

Criteria in effect prior to September 23, 2002 

The veteran's low back disability is rated under 38 C.F.R. 
§ 4.71 Code 5295 for lumbosacral strain.  As the low back 
disability is already rated 20 percent, the focus is on 
criteria which would permit a rating in excess of 20 percent.  
Under Code 5295, a maximum 40 percent rating is available for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is available for muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Code 5295.  

Code 5292 (for limitation of motion of the lumbar spine) and 
Code 5293 (for intervertebral disc syndrome) provide 
alternative potentially applicable rating criteria.  Under 
Code 5292, moderate limitation of lumbar motion warrants a 20 
percent rating; the next higher, 40 percent, rating requires 
severe limitation of lumbar motion.  Code 5293 provides a 40 
percent rating for severe disc disease, with recurring 
attacks and intermittent relief; and a 60 percent rating for 
pronounced disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

The evidence of record does not support assignment of a 
rating in excess of 20 percent for the veteran's lumbar spine 
condition under Code 5295.  None of the medical documentation 
shows listing of the whole spine to the opposite side, a 
positive Goldthwait's sign or marked limitation of forward 
bending in a standing position.  To the contrary, the VA 
examinations showed normal range of motion on forward 
bending.  Additionally, there is no evidence indicative of 
abnormal mobility on forced motion.  
The evidence of record also does not support a rating in 
excess of 20 percent under Code 5292 or Code 5293.  
Throughout the appeal period, the veteran's lumbar spine 
motion has been characterized by at least 90 degrees of 
forward flexion, 10 degrees of extension and 25 degrees of 
rotation and lateral flexion.  Such findings do not reflect 
more than moderate limitation of lumbar spine motion, so a 
greater than 20 percent rating under Code 5292 is not 
warranted.  [A Note to the General Rating Formula for 
Diseases and Injuries of the Spine provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.]    Furthermore, there is no evidence of severe 
intervertebral disc syndrome with recurrent attacks to 
warrant a rating in excess of 20 percent under Code 5293.  

The Board has also considered whether a rating in excess of 
20 percent might be warranted under any of the other 
diagnostic codes for rating disability of the lumbar spine 
prior to September 23, 2002.  However, those codes do not 
apply, as they require ankylosis (Codes 5286, 5289) or 
vertebral fracture (Code 5285) and neither ankylosis nor 
vertebral fracture is shown.  Consequently, a rating in 
excess of 20 percent based on the rating criteria in effect 
prior to September 23, 2002 is not warranted.  

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

A 40 percent evaluation was warranted for incapacitating 
episodes under Code 5293 if such episodes had a total 
duration of at least four weeks. but less than six weeks, 
during the past 12 months.  A 60 percent (maximum) rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

Under Code 5293 criteria which took effect September 23, 2002 
a rating in excess of 20 percent is not warranted based on 
incapacitating episodes as there is no medical evidence that 
documents incapacitating episodes (doctor's orders of 
bedrest), and at her September 2005 Board hearing the veteran 
denied having incapacitating episodes.  A rating in excess of 
20 percent based on a combination of orthopedic and 
neurologic manifestations also is not warranted, as there is 
no evidence of separately ratable neurological symptoms due 
to the low back disability.  The December 2003 VA back 
examiner specifically did not see any neurological or 
orthopedic manifestations secondary to the veteran's back 
condition and the December 2003 neurological examiner did not 
identify any separate neurological impairment attributable to 
the low back disability.  Given that the veteran is not 
entitled to a separate rating for neurological 
manifestations, a combined rating for neurological and 
orthopedic manifestations would not exceed 20 percent because 
the orthopedic rating criteria were not revised effective 
September 23, 2002 and, as was discussed above, a rating in 
excess of 20 percent under those criteria is not warranted.

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
arthritis of the spine is rated under the General Rating 
Formula for Diseases and Injuries of the Spine (Code 5237) 
and that disc disease (Code 5243) is rated either under the 
General Rating Formula or based on Incapacitating Episodes.  
Under the General Rating Formula, a 40 percent rating is 
warranted where there is limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, (effective September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that throughout the rating period forward flexion of 
the thoracolumbar spine has not been less than 90 degrees and 
ankylosis has never been reported, a rating in excess of 20 
percent under the General Rating Formula is not warranted.  
And as there have been no incapacitating episodes, a rating 
in excess of 20 percent based on incapacitating episodes 
likewise is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has functional loss beyond that currently 
compensated.  While she complains that her low back pain is 
aggravated by standing and walking, the rating assigned 
contemplates such degree of impairment.  38 C.F.R. §§4.40, 
4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  A rating in 
excess of 20 percent is not warranted under any applicable 
criteria.  The preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

The appeal seeking service connection for larynx disability 
is dismissed.

Service connection for bronchitis is denied.

A rating in excess of 30 percent for bilateral foot 
disability is denied.

A rating in excess of 20 percent for low back disability is 
denied.  
REMAND

The record contains a September 1999 letter from a private 
physician, Dr. C. indicating that the veteran had had severe 
prolonged abdominal pain with blood clots, which required 
removal of her uterus in 1962.  This letter combined with the 
service medical records, which show treatment for pelvic 
inflammatory disease (PID) including periods of 
hospitalization and removal of a uterine mass, raise the 
possibility that the veteran's uterine problems in 1962 were 
related to her gynecological problems in service.  An April 
2004 VA medical opinion indicated that without access to the 
surgical report from 1962, it was impossible to say that the 
veteran's hysterectomy and removal of the ovaries were 
related to her pelvic inflammatory disease in service.  Since 
the VA opinion raises the possibility that the surgical 
report could provide evidence of a nexus between PID in 
service and the subsequent hysterectomy, and it does not 
appear that the RO attempted to obtain the records of the 
veteran's surgery in 1962, further development action is 
necessary.     

Accordingly, the case is remanded for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment she 
received for uterine problems including 
PID and fibroids from separation from 
service until the removal of her uterus 
in 1962.  The RO should then attempt to 
secure any available treatment records 
from the identified sources, with 
particular emphasis on obtaining the 
surgical report and any other available 
records from Dr. C.

2.  If, and only if, any pertinent 
records are received pursuant to the 
development sought above, the RO should 
then arrange for the veteran to be 
scheduled for an examination by a 
gynecologist to determine whether there 
is any relationship between her 
gynecological problems in service and her 
subsequent hysterectomy.  The veteran's 
claims file must be available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
then be asked to indicate whether it is 
at least as likely as not that the 
veteran's hysterectomy and removal of her 
ovaries were related to her gynecological 
problems in service.  The examiner should 
explain the rationale for any opinion 
given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the 
appellant and her representative should 
be issued an appropriate SSOC and given 
the opportunity to respond. The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


